Citation Nr: 0616487	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  99-09 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a right femur fracture status post right hip 
compression and screw placement.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from May 1970 to January 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from May 1998 and June 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  Competent evidence of a diagnosis of PTSD has not been 
presented.

2.  On or about May 27, 1998, while residing in a VA guest 
house awaiting VA liver transplant surgery, the veteran 
suffered a fracture of the right femur, which may be 
considered to be an additional disability. 

3.  The VA guest house is considered to be a VA medical 
facility.  

4.  The veteran has not alleged additional disability due to 
VA surgery to reduce a right femur fracture.  

5.  The veteran has not presented competent evidence that 
hospital care or medical or surgical treatment caused 
additional disability, or that VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider, or that VA furnished the hospital care or 
medical or surgical treatment without the veteran's informed 
consent.  



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005).

2.  The criteria for entitlement to compensation under the 
provisions 38 U.S.C.A. 
§ 1151 for residuals of a right femur fracture status post 
right hip compression and screw placement have not been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2005).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claims.  
VA provided rating decisions, statements of the case, and 
supplemental statements of the case.  VA sent notice letters 
in February 2002 and in July 2003.  These documents provided 
notice of the law and governing regulations as well as the 
reasons for the determination made regarding the claims.  
These documents informed the veteran of what evidence is 
needed to substantiate the claims.  The letters also told the 
veteran what evidence he was responsible for obtaining, and 
what evidence VA would undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter subsequent to 
the initial adverse decision, which would normally require a 
remand for compliance.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004); however, in Short Bear v. Nicholson, 
19 Vet. App. 341, (2005), the United States Court of Appeals 
for Veterans Claims (CAVC) determined that only VA's failure 
to point out what evidence is needed to substantiate the 
claim would be unfairly prejudicial to the veteran.  VA has 
pointed out what evidence is needed prior to a decision by 
the Board.  In this respect, the July 2003 RO letter properly 
notified the appellant of the evidence required to 
substantiate his claims for VA benefits.  In addition, the 
reasons and bases of the rating decisions, and the statements 
of the case specifically explained to the appellant what the 
evidence must show in order to establish entitlement to the 
benefits sought.  Additionally, the veteran and his spouse 
were afforded the opportunity to present testimony at a 
hearing on appeal prior to a decision by the Board.  
Therefore, no unfair prejudice to the veteran has resulted.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the CAVC 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The CAVC held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In the present appeal, because the Board has denied the 
veteran's claims, no disability rating or effective date will 
be assigned, so there can be no possibility of unfair 
prejudice to the veteran.  



Service Connection for PTSD

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2005); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the CAVC 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  

In this case, the medical evidence indicates that the veteran 
does not have PTSD or any other mental disorder related to 
active military service.  While various treatment reports 
dated in recent years mention PTSD symptoms and a June 1999 
VA mental evaluation offers a diagnosis of "rule-out PTSD," 
none of the medical evidence contains the required diagnosis.  

The most persuasive medical evidence is contained in the 
October 2004 VA PTSD compensation examination report.  A 
psychiatrist reviewed the claims file and interviewed the 
veteran.  The veteran reported his stressors, which involved 
incidents at Khe Sanh fire base during late January to early 
February 1971, as well as at other locations in Vietnam.  The 
psychiatrist observed that the veteran did not show the 
requisite fear of having been in a situation where he would 
have been killed or maimed and concluded that the stressor 
criterion of DSM-IV was not met.  The Axis I diagnosis was 
mood disorders, depressive, associated with multiple medical 
problems.  Because no medical problem shown is related to 
active military service, secondary service connection for 
mood disorder is not warranted either.

While the veteran and his spouse testified that he has 
nightmares and flashbacks of combat in Vietnam and a lay 
witness has corroborated his presence at Khe Sanh fire base, 
this evidence does not suffice to place the evidence 
concerning PTSD in relative equipoise.  Concerning the 
veteran's testimony and claims, competent lay evidence is 
defined as that evidence which does not require specialized 
education, training, or experience.  38 C.F.R. § 3.159(a)(2).  
The veteran may competently report his nightmares and the 
content of those nightmares.  He may not, however, 
competently offer a diagnosis of PTSD, as only those who have 
specialized training and knowledge are competent to render 
such an opinion.  38 C.F.R. § 3.159(a) (1); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Entitlement to service connection for PTSD 
must therefore be denied.



Compensation under 38 U.S.C.A. § 1151

The veteran alleges entitlement to benefits for disability 
incurred at a VA medical facility.  He suffered a right femur 
fracture on May 27, 1998, at a VA guest house while awaiting 
a liver transplant.  A January 2006 letter from a VA 
physician informs the Board that the guesthouse is a VA 
contract facility and "should be considered an extension of 
our hospital."  

The veteran had been hospitalized by VA for medical problems, 
but was transferred to a guest house after his condition 
stabilized because he was still awaiting a liver transplant.  
The veteran reported that while in his room at the 
guesthouse, as he bent down to pick up an object on the 
floor, his right leg gave out.  VA surgery was necessary to 
reduce a right femur fracture and to insert a nail and 
compression screws to stabilize the fracture.  No additional 
disability due to the VA surgery itself is alleged.  The 
veteran simply maintains that his femur would not have 
fractured if VA would have confined him to a hospital bed, 
rather than transferring him to a guest house.  He filed his 
disability claim in October 2001.  

Under 38 U.S.C.A. § 1151, VA must compensate a claimant for 
disability, aggravation, or death in the same manner as if 
such disability, aggravation, or death were service-connected 
under the following circumstances: if the claimant suffers 
from additional disease or injury, or an aggravation of an 
existing disease or injury, caused as a result of VA 
training, hospitalization, medical or surgical treatment, or 
examination; or caused in the pursuit of certain vocational 
rehabilitation.  The qualifying disability or death must not 
be the result of the veteran's willful misconduct.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2005).  

For claims filed on or after October 1, 1997, a claimant must 
show that additional disability or death was caused by VA 
hospital care, medical or surgical treatment or examination; 
and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or, the proximate cause of the additional 
disability was an event which was not reasonably foreseeable, 
or, the disability or death was proximately caused by 
training, rehabilitation, or participation in a compensated 
work therapy program.  38 U.S.C.A. § 1151 (a) (1) (A) and (B) 
(West 2002); VAOPGCPREC 40-97.

The factual elements necessary to support a claim under 38 
U.S.C.A. § 1151 based on failure to diagnose or treat a 
preexisting condition may vary with the facts of each case 
and the nature of the particular injury and cause alleged by 
the claimant.  However, entitlement to benefits based on such 
claims would ordinarily require a determination that: (1) VA 
failed to diagnose and/or treat a preexisting disease or 
injury; (2) a physician exercising the degree of skill and 
care ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered treatment; 
and (3) the veteran suffered disability or death which 
probably would have been avoided if proper diagnosis and 
treatment had been rendered.  VAOPGCPREC 05-01.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended and 38 C.F.R. 
§ 3.361 was added.  In pertinent part, 38 C.F.R. § 3.361 
provides as follows:

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2005).  In this case, the right femur fracture is 
an additional disability.  Although various reports also 
mention a right hip fracture, the surgery report does not 
reflect a hip fracture.  

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c) (1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c) (2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d) (2).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A February 2004 VA medical opinion clearly indicates that 
there is no evidence that the veteran suffered a right femur 
fracture as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part.  There is no medical opinion of record that 
contradicts this opinion, which was made after examination of 
the veteran and review of the records in the claims file.

Moreover, because VA medical care or treatment did not 
proximately cause the femur fracture, the Board need not seek 
a medical opinion addressing the foreseeability of such an 
injury.  Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2006).  
The veteran simply fractured his right femur while bending 
down to pick up an object while residing at a VA medical 
facility.  Although this suggests that he fractured his femur 
coincidental to VA medical care, it does not suggest that VA 
medical care caused the femur fracture.  The veteran was not 
undergoing any VA treatment at the time.  He was simply 
awaiting a liver transplant.  The femur fracture could have 
occurred no matter where the veteran was at the time.  

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
a grant of benefits for residuals of a right femur fracture 
under 38 U.S.C.A. § 1151.  As the preponderance of the 
evidence is against this claim, reasonable doubt is not for 
consideration.  38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra. 


ORDER

Service connection for PTSD is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a right femur fracture status post right hip 
compression and screw placement is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


